Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed November 30, 2021 has been entered. 
Amendments and arguments presented therein overcome the previous prior art rejection of claim 3 in this application.
Claims 1-2, 4-6 and 17-20 are rejected over the previously applied reference(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,022,750 to Nakamura.
With respect to claim 1, Nakamura discloses in Fig. 19 a semiconductor device comprising: 
a charge pump unit core (e.g., C1, Q2, and C2) coupled to receive multiple clock signals (e.g., CLK and /CLK), the charge pump unit core including: 
an input (e.g., N1) to the charge pump unit core and an output (e.g., N2) from the charge pump unit core;
a pump section (e.g., C1); 
a single passgate (e.g., Q2) coupled to the pump section to transfer charge based on the multiple clock signals (e.g., CLK and /CLK), the single passgate (e.g., Q2) being a n-channel transistor (e.g., Q2) having a drain and a source, with one of the drain or the source coupled directly to the input (e.g., N1) to the charge pump unit core with the other one of the drain or the source coupled directly to the output (e.g., N2) from the charge pump unit core (e.g., C1, Q2, and C2); and

With respect to claim 2, the charge pump unit core (e.g., C1, Q2, C2, and Q21-Q22) includes a boost section (e.g., Q22 and C2) coupled to (e.g., indirectly via Q23) the control transistor (e.g., Q24).  
With respect to claim 4, the boost section (e.g., Q22 and C2) includes a boost capacitor (e.g., C2) coupled to a first inverter (e.g., CLK and /CLK received by C1-C10 are from inverters as shown in Fig. 1) with the first inverter coupled to receive one of the clock signals; and the pump section (e.g., C1) includes a pump capacitor (e.g., C1) coupled to a second inverter (e.g., CLK and /CLK received by C1-C10 are from inverters as shown in Fig. 1) with the second inverter coupled to receive another one of the clock signals.  
With respect to claim 5, the control transistor (e.g., Q24) is a transistor of a set of transistors (e.g., Q21-Q29) arranged to control the passgate.  
With respect to claim 6, as to the feature that the charge pump unit core (e.g., C1, Q2, and C2) is disposed in an integrated circuit in a mobile communications device, such a feature is considered to be a recitation of the intended use of the claimed invention: the integrated circuit in a mobile communications device has not been positively recited as an element of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the 
With respect to claim 17, Nakamura discloses in Fig. 19 a method comprising: 
receiving a sequence of clock signals (e.g., CLK and /CLK) at a charge pump unit core (e.g., C1, Q2, and C2) of a device, the charge pump unit core (e.g., C1, Q2, and C2) including an input (e.g., N1) to the charge pump unit core, an output (e.g., N2), and a pump section (e.g., C1); 
transferring charge from the pump section (e.g., C1) to the output node (e.g., N2) of the charge pump unit core (e.g., C1, Q2, and C2) through a single passgate (e.g., Q2) of the charge pump unit core based on the sequence of clocks, the single passgate being a n-channel transistor having a drain and a source, with one of the drain or the source coupled directly to the input node (e.g., N1) to the charge pump unit core and with the other one of the drain or the source coupled directly to the output node (e.g., N2) from the charge pump unit core (e.g., C1, Q2, and C2); and
controlling the single passgate (e.g., Q2) using a control transistor (e.g., Q24) coupled directly to a gate of the single passgate (e.g., the drain voltage of Q24 controls Q2).  
With respect to claim 18, transferring charge to the output node of the charge pump unit core includes transferring the charge from the pump section (e.g., C1) of the charge pump unit core through the output node (e.g., N2) of to a pump section (e.g., Q3) of a next charge pump unit core (e.g., Q3).  
With respect to claim 19, the method includes pre-charging (e.g., Q21-Q29 determines the pre-charged gate voltage of Q2) the charge pump unit core using 
With respect to claim 20, transferring charge includes transferring the charge in response to programming (e.g., Fig. 1 shows that generation of clock signals is controlled/programmed to be on/off based on VPPGEN, wherein the charge pump is turned on/off in response to the on/off state of the clock signals) a charge pump in which the charge pump unit core is a component, the charge pump being one of a set of programmable charge pumps (e.g., Q2-Q11).

Response to Arguments
Applicant's arguments filed November 30, 2021 have not been found persuasive.  For example, Applicant argues that the added features of claim 1 are not disclosed in Nakamura.  However, as stated above in the main body of the rejection, such features are disclosed in Nakamura.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842